 ENTERPRISE ASSOCIATION, LOCAL 638,ETC.555Enterprise Association,Local 638, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industry,of the United States and Canada,AFL-CIO [Allen-StevensCorporation]andJerry Bady, d/b/a Bomat Plumbing andHeating.Case No. d-CC-549.November L, 1960DECISION AND ORDEROn July 18, 1960, Trial Examiner Sidney Linder issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, and the entire record in this case, and here-by adopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Enterprise As-sociation, Local 638, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, its officers, agents, representatives, successors,and assigns, shall:1.Cease and desist from threatening, coercing, or restraining Allen-Stevens Corporation or its officers, where an object thereof is to forceness with Jerry Bady, d/b/a Bomat Plumbing and Heating..2.Take the following affirmative action which the Board finds will(a)Post in the Respondent Union's business offices and meetinghalls, copies of the notice attached hereto marked "Appendix A." 1I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"129 NLRB No. 63. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by the RespondentUnion's authorized representative, be posted by Respondent Unionimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said notice to the RegionalDirector for the Second Region for posting, Allen-Stevens Corpor-ation and Bomat Plumbing and Heating willing, at all locations wherenotices to their respective employees are customarily posted.(c)Notify the Regional Director for the Second Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.APPENDIX ANOTICE TO ALL MEMBERS OF ENTERPRISE ASSOCIATION, LOCAL 638,UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIO, AND TO ALL EMPLOYEES OF ALLEN-STEVENSCORPORATION AND BOMAT PLUMBING AND HEATINGPursuant to a Decision and Order of the National Labor Relations.Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT threaten, coerce, or restrain Allen-Stevens Cor-poration or its officers, with an object of forcing or requiringAllen-Stevens Corporation or its officers to cease doing businesswith Bomat Plumbing and Heating.ENTERPRISE ASSOCIATION, LOCAL 638, UNITEDASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CAN-ADA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 daysfromthe datehereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding brought under Section 10(b) of the National Labor RelationsAct, as amended,61 Stat. 136, 73 Stat.519, herein called the Act,was heard at ENTERPRISE ASSOCIATION, LOCAL 638, ETC.557New York, New York, on April 25, 1960, pursuant to due notice, with all partiesrepresented by counsel.The complaint issued by the General Counsel datedMarch 21, 1960, against Enterprise Association, Local 638, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, herein called Respondent Union, alleged that Respond-ent Union has engaged in unfair labor practices affecting commerce within themeaning of Section 8(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.Morespecifically, the complaint alleged,inter alia,that on or about February 17, 1960,theRespondentUnion by its agent Thomas Brady, threatened,coerced, andrestrainedAllen-Stevens Corporation, herein called Allen-Stevens, by threateningto picket said employer and to cause its employees to strike and refuse to performservices in the course of (their employment,with an object of forcing Allen-Stevensto cease doing business with Jerry Bady, an individual proprietor,doing businessunder the trade name and style of Bomat Plumbing and Heating, herein calledBomat.In its answer Respondent Union generally denied this allegation.Upon the entire record, and from my observation of all witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF ALLEN-STEVENS AND BOMATAllen-Stevens Corporation is a corporation duly organized under the laws of theState of New York and at all times material herein maintained its principal officeand place of business at Woodside,New York, whereitmanufactures,sells,anddistributes diecastings and related products.During the past year Allen-Stevens,in the course and conduct of its business operations,cause to be manufactured,sold, and distributed at its place of business products valued at in excess of $1,000,000of which products valued at in excess of $100,000 were sold and shipped by it ininterstate commerce directly to persons located in States of the United Statesother than the State of New York.Bomat, a plumbing and heating contractor,maintains its principal office and placeof business at Queens Village, New York, whereit is engaged in providing andperforming plumbing contracting services and related services.During 1959 Bomatcaused to be purchased,transferred,and delivered to its place of business varioussupplies valued at $70,000, of which goods and materials valued at in excess of$50,000 were purchased by the suppliersfrom manufacturers located in Statesother than New York. I find that Allen-Stevens and Bomat are engaged in com-merce or in operations affecting commerce,within the meaning of the Act, and thatitwill effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDEnterpriseAssociation,Local638,UnitedAssociation of Journeymen andApprenticesof the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, is alabor organization within the meaning of Section 2(5) oftheAct,It is undisputed and I find, that at all times material herein,ThomasBrady was business agent of the Respondent Union.III.THE UNFAIR LABOR PRACTICESOn February 17, 1960,Allen-Stevens was in the process of having certain reno-vation workdone in its plant and also constructing a new addition thereto.The general contractor for the new construction was Lumbermen'sConstructionCorporation.Allen-Stevens selected and subcontracted individually with the elec-trical,heating and air-conditioning,sprinkler,and elevator contractors.TheDynaire Corporation,the contractor for heating and air-conditioning,in turn sub-contracted with Bomat for the installation of the heating equipment in the newconstruction.Allen-Stevens also contracted directly with Bomat to do renovationwork in its present plant.Unlike Allen-Stevens,'and certain of the other contractorsand subcontractors at the jobsite,Bomat did not have a contract with any unioncovering its employees.On February 17, two of Bomat's employees were workingon the new construction at the Allen-Stevens jobsite.2On that day, Thomas Brady,business agent of Respondent Union,had three conversations with Albert Sandersand Murray Sanders, president and treasurer,respectively,of Allen-Stevens.The1Allen-Stevens had a collective-bargaining agreement with District 15, InternationalAssociation of Machinists, covering all of its production and maintenance employees.2 These men had been working on the job for several weeks prior to this date. 558DECISIONS OF NATIONALLABOR RELATIONS BOARDaforesaid findings are uncontroverted.The dispute herein is concerned primarilywith the substance of the three conversations.Albert Sanders testified that the first conversation took place in his office in thelatter part of the morning.Brady inquired if nonunion steamfitters were work-ing on the Allen-Stevens addition.Upon Albert Sanders' affirmative reply, Bradytold him he would have to get rid of them or there would be "serious trouble."Brady said he would arrange for the other union tradesmen working on the jobto be pulled off.Albert Sanders testified further that he told Brady he would be willing to removeBomat's nonunion steamfitters from the new construction work and bring theminto the Allen-Stevens plant to do some renovation work, and by that means theywould be of no concern to the union people working on the new construction.Brady did not accept Albert Sanders' proposal, but rather told him that unless thenonunion steamfitters were removed from the job he could also cause a strike ofthe Allen-Stevens organized employees, and have the Teamster Union members stopmaking deliveries to the plant.After some further conversation during which AlbertSanders pleaded for time in order to contact the contractor to see what the latterwould do, Brady said he would give Albert Sanders several more hours to get thenonunion steamfitters off the job "before pulling all other union trades off the joband stopping deliveries."Murray Sanders, who was present during the entireconversation, testified to the same effect.The second conversation took place at 2:30 p.m.Murray Sanders was againpresent.According to Albert Sanders, he had returned from lunch and was standingoutside the building with his brother (Murray), when Brady talked with them.Albert Sanders testified he told Brady he had not yet been able to make arrangementsto get the nonunion steamfitters off the job, whereupon Brady indicated that troublewas now very imminent.Albert Sanders offered his "personal word" to Bradythat as soon as he was able to reach Bomat he would ask the contractor to take thepeople off the job immediately.Brady, according to MurraySanders, also men-tioned notifying the Building Trades Council and that organization would stop thejob.Brady agreed to check back later that dayAbout 6 p.m. Brady called the Allen-Stevens plant on the telephone and inquiredwhat was going to be done. Among other matters discussed, Albert Sanders testifiedhe told Brady he had spoken to the contractor and Allen-Stevens had decided thatitwas not going to force the contractor to remove the nonunion people from thejob.Brady thereupon said "Okay."Brady testified that as business agent of Respondent Union his duties included,among others, the investigation of a "nonunion condition" on jobs.Based on acomplaint to this effect, Brady went to the Allen-Stevens plant where he first talkedwith the general contractor'ssuperintendentand brought to his attention the non-union condition there.Brady was then ushered into Murray Sanders' office whereafter repeating the nonunion condition because of the steamfitters working there,he asked if Murray Sanders could get in touch with Bomat so that Brady couldtalk to the contractor and "maybe [I] can sign him to an agreement or something."Brady claimed he left the office after Murray Sanders was not successful in reachingBomat and asked him to drop back later.With regard to his afternoon visit to Allen-Stevens, Brady testified that MurraySanders told him he had not yet been able to contact Bomat and for Brady to callabout 6 p.m. Brady said "Okay" and left.Brady admitted that he called Allen-Stevens on the telephone about 6 p.m.Hetestified that he inquired if there was any information from Bomat and was toldby the person on the other end of the telephone 3 "I am not going along with it."Brady stated he was then asked what he was going to do about it.His reply was"the best I will do about it is turn it in to the Building Trades Council." Brady deniedtelling either of the Sanders to get rid of the nonunion men working on the job.Healso denied telling either of the Sanders that he was going to picket or strike thejob by getting the other crafts to walk off.Albert Sanders' testimony was straightforward and contained considerable cir-cumstantial detail.On most essential points it was corroborated by Murray Sanders.Indeed, from my observation of the demeanor of the Sanders brothers, and so far asappears from the record, they had no reason to falsify or color their testimony.From Brady's version of the various conversations, one would be led to believe thatonly a few brief remarks were exchanged. I can only conclude from this that3 Brady did not know which of the Sanderses was talking. ENTERPRISE ASSOCIATION, LOCAL 638, ETC.559Brady's version contained only those parts of the conversation which served his bestinterests.In the light of Brady's experience as a union business agent I am unable toaccept his testimony that the reason he went to the Allen-Stevens plant was to haveSanders make the telephone call to Bomat, to assist him (Brady) in getting Bomat tosign up with the Respondent Union.Under all the circumstances, I credit the testimony of Albert Sanders and MurraySanders and reject Brady's testimony and find that the statements attributed to Bradywere made substantially as testified by the Sanders brothers.It is conceded that Brady did not return to Allen-Stevens after February 17.Norhas there been a strike or picketing at the Allen-Stevens plant at any time.ConclusionsSection 8(b)(4)(ii)(B) of the amended Act providesas follows-8 (b) It shall be an unfair labor practice for a labor organization or its agents-**(4) (ii) to threaten, coerce, or restrain any person engaged in commerce orin any industryaffectingcommerce, where in either case an object thereof is:******(B) forcing or requiring any person to cease using,selling,handling,transporting, or otherwisedealing inthe products of any other pro-ducer, processor, or manufacturer, or to cease doing business withany other person, or forcing or requiring any other employer to recog-nize or bargain with a labor organization as the representative of hisemployees unless such labor organization has been certified as therepresentative of such employees under the provisions of section 9:Provided,That nothing contained in this clause (B) shall be construedto make unlawful, where not otherwise unlawful, any primary strikeor primary picketing.I have heretofore found that Brady told the Sanders brothers to remove Bomat'snonunion steamfitters from the Allen-Stevens construction job, or there would be"serious trouble," such as a strike by other union tradesmen working on the job aswell as a strike of the Allen-Stevens' organized employees, and the stopping ofdeliveries to the plant by Teamster Union members. By such statements, I find thatBrady as Respondent Union's agent threatened, coerced, and restrained a secondaryemployer (Allen-Stevens) within the meaning of Section 8(b)(4)(ii)(B). I findfurther that by making such statements to Allen-Stevens' officers, Respondent Unionhad the unlawful "secondary boycott" objective of Section 8(b)(4)(ii)(B), i.e., toforce Allen-Stevens to cease doing business with Bomat, all in violation of Section8(b) (4) (ii) (B) of the Act. SeeGilmore Construction Company,127 NLRB 541,particularly footnote 6, dealing with the legislative history of the 1959 amendmentsto the Act.IV.THE REMEDYHaving found that the Respondent Union has engagedin unfairlabor practicesIwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoingfindings offact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Allen-Stevensand Bomatare employers within the meaning of Section 2(2)of the Act.2.The Respondent Union is a labor organization withinthe meaningof Section2(5) of the Act.3.By threatening, coercing,or restrainingAllen-Stevens with the object of forcingor requiring Allen-Stevens to cease doing business with Bomat, the RespondentUnion has engaged in unfair labor practices within themeaningof Section8(b) (4) (ii) (B) of the Act.4.The aforesaid unfair labor practices having occurredin connectionwith theoperations of Allen-Stevens andBomat, as setforth above, have aclose, intimate,and substantial relation to trade,traffic, and commerce amongthe severalStates, andsubstantiallyaffect commercewithinthe meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted frompublication.]